IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STANLEY E. KORNAFEL,                     : No. 55 MM 2018
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DOTTIE GALLAGHER,                        :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of July, 2018, the Petition for Extraordinary Writ is

DENIED.